DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  6, 13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 13, applicant recites “wherein the detector is a CCD.” Applicant does not provide within the claims what the acronym CCD stands for, making the claims unclear. For examination purposes CCD is interpreted as charge-coupled device (see specification paragraph 16).
Regarding Claims 6 and 17, it is unclear what applicant's recitation of “an L2 lens” is. Based on the specification and Figure 3, “L2” is are reference characters used to reference the lens of Figure 3 and not a specific type of lens. Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m). Thus, applicant has not pointed out or distinctly claimed the “L2 lens”. For examination purposes, the L2 lens is being interpreted as a 100mm focus length lens (see specification paragraph 16, line 3). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

Claims 1, 6, 8, 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-8 of U.S. Patent No.10, 568, 764. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are ophthalmic surgical laser systems that both require a laser delivery system for delivering a pulsed laser beam to a subject’s eye, a mirror to transmit a portion of collected light from the eye, lens positioned to focus transmitted light, Z-position encoder coupled to a detector, and detectors that are charge-coupled device, photodiode, and quadrant detector.  Both have the same applicants and the same inventors.  Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1, 8, 11-16, and 18-19, are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Bor (WO 2012178054 – as cited in Applicant IDS - 02/20/2020).

Regarding Claims 1 and 12, Bor discloses both an ophthalmic surgical laser system (Paragraphs 1 and 2, femtosecond lasers used to form eye incisions) and a system for measuring a treatment depth of a target laser beam applied to an eye (Paragraph 2, determining different focus locations at various depths within the eye) comprising: a laser delivery system for delivering a pulsed laser beam to a target in a subject’s eye (Fig. 6A; paragraphs 44, 45 and 88), a mirror positioned to transmit at least a portion of collected plasma light of the pulsed laser beam (Fig. 6A with multiple mirrors (612, 608), including an unlabeled one beneath element 600 which are positioned to transmit light reflected from the surgical laser; paragraphs 88, 89 and 91, which gives further detail to the mirrors, the reflected light is being interpreted as plasma light); a lens positioned to focus the transmitted collected plasma light onto a detector (Fig. 6, lens 606; paragraph 88, light reflected back to camera through lens); and a Z-position encoder operatively coupled to the detector to determine a depth of the target in the subject's eye (Paragraphs 92 and 93, camera inherently has a z-position encoder operatively coupled to it since it performs depth detection function).

Regarding Claims 8 and 19, Bor discloses wherein the focused collected light indicates whether the depth has reached at least one of an aqueous humor, a lens capsule and a lens of the subject's eye (Paragraph 90, color, shape and intensity detected by detector differs whether the reflected light is from the humor, lens capsule or lens). 

Regarding Claim 11, Bor discloses wherein the target is at least one of an aqueous humor, a lens capsule and a lens of the subject’s eye (Paragraph 90, color, shape and intensity detected by detector differs whether the reflected light is from the humor, lens capsule or lens).

Regarding Claims 13-15, Bor discloses wherein the detector is a CCD, photodiode and quadrant detector respectively (Paragraph 88, camera may be a ccd camera, photodiode or quadrant detector).

Regarding Claim 16, Bor discloses wherein the mirror has a 10% or less transmission rate (Paragraph 89, mirror having 10% or less transmission rate).

Regarding Claim 18, Bor discloses wherein the collected light focused on the detector includes at least one of color, shape and intensity (Paragraph 90, collected reflected light includes color, shape and intensity).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims  6 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bor (WO 2012178054) in view of Edmund (Edmund Optics, Lens Laser Grade PCX 25mm DIAM x 100mm FL 1064 nm, prnt_67976.pdf, as cited by Applicant in IDS provided - 2/20/2020). 

Regarding Claims 6 and 17, Bor fails to disclose wherein the lens is an L2 lens. 
Edmund teaches a (L2 lens) 100mm focal length lens capable of being used in a laser system (see Page 1; title and drawing).
It would have been obvious to one with ordinary skill in the art at the time of the invention to substitute the lens disclosed by Bor with the 100mm focal length lens taught by Edmund because the one with ordinary skill in the art would make this simple substitution to find the spot size needed to focus the laser with (also see MPEP 2183).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVEED RAFIQAHMAD KOLIA whose telephone number is (571)272-8250.  The examiner can normally be reached on Monday - Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/NAVEED R. KOLIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792